DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an apparatus group non-elected without traverse on 5/28/2019.  Accordingly, claims 1-10 have been cancelled.

Allowable Subject Matter
Claims 12-17 are allowed for the reasons stated in the Non Final Rejection mailed 6/7/2020. Additionally, U.S. Publication 2006/0107998 to Kholy is silent to the two centrifugal pumps, the funnel, and the step of closing a vacuum interrupter valve creating a vacuum in a powder conveyance line as claimed in claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774